DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 17 November 2022 has been acknowledged. 
Claims 1, 3, 6 and 12 have been amended. 
Claim 2 has been cancelled. 
Claims 16 – 17 have been newly presented. 
Currently, claims 1 and 3 – 17 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jericho et al. (US 2014/0088820) in view of Fukasu et al. (US 2014/0231153).

Regarding claim 1, Jericho teaches elements of: a shovel comprising: 
a display device configured to display remaining time calculated based on the estimated required time on a transporter vehicle basis (See at least abstract and paragraph 6; A system of computers, wireless networks, and vehicle-based location sensors allows real time display of equipment location, utilization, and expected arrival times for mobile vehicles. Display of location by load status and expected arrival time allows monitoring of not just vehicle location but the impact on queue times at loading and unloading endpoints allowing for equipment reallocation. … The method may also display the timeline on a display of the computer, via a processor, responsive to executable instructions stored in a memory accessible by the computer. The method may also include receiving location, direction, and speed information from a work vehicle at the computer, determining a destination of the work vehicle as one of the first location and the second location, calculating an estimated travel time for the work vehicle to reach the destination, and displaying an icon showing the location of the work vehicle at a point on the timeline corresponding to the travel time remaining for the work vehicle to reach the destination. );
a hardware processor configured to estimate time required for the transporter vehicle to dump the object and return based on a time of completion of the loading of the transporter vehicle with the object by the attachment and a time of a start of next loading of the transporter vehicle (See at least paragraph 6, 35, 39, 41 and 44 – 45; a method of using vehicle location information in a mining environment includes generating, at a processor of a computer, a timeline having an expanded portion adjoining and not overlapping a compressed portion. The compressed portion represents more time per unit length than the expanded portion. The timeline may have a first end corresponding to a first location of a first work function and a second end corresponding to a second location of a second work function. The method may also display the timeline on a display of the computer, via a processor, responsive to executable instructions stored in a memory accessible by the computer. The method may also include receiving location, direction, and speed information from a work vehicle at the computer, determining a destination of the work vehicle as one of the first location and the second location, calculating an estimated travel time for the work vehicle to reach the destination, and displaying an icon showing the location of the work vehicle at a point on the timeline corresponding to the travel time remaining for the work vehicle to reach the destination. … a Travel Progress Monitor (TPM) timeline 300 of a portion of the mining environment. The TPM timeline 300 illustrates the progress of machines, e.g., machine 308 travelling from a source, e.g., source 301 (shown on the right) towards a destination, e.g., destination 302 (shown on the left). The progress of a machine 308 may be clearly indicated via a marker 310 on the timeline along with the estimated time until arrival. A machine 304 in active use at the destination 302 may be shown to the left of the destination 302, with the current action indicated. Any estimated times that have been exceeded may increment to indicate how far they have been exceeded by and display a "+" in front (e.g. "+02:17"), for example, machines that have arrived at the destination 302 but are queued for loading. … As discussed with respect to FIG. 3, trucks travelling empty may appear in the Empty area 306 travelling towards their assigned loader. They may have a time marker indicating the estimated time until their arrival. As trucks pass through waypoints 312 these estimates are updated to ensure the most accurate estimate possible. … The loaders are presented according to priority, with the largest loading tools presented at the top of the displayed list. Each loader has their utilization percentage and may also include estimated load time remaining presented. If a machine goes on delay while travelling empty, they may be removed from the Empty area and moved to the Delayed area of the Travel Progress Monitor, see FIG. 6. … another view 330 of timeline 300 is illustrated. View 330 shows the timeline 300 scrolled to show the bottom of the empty truck area 306 and the beginning of the loaded truck area 332. Trucks travelling loaded may appear in the Loaded area travelling towards their assigned processor with an indication of the type of material they are carrying. They may have a time marker indicating the estimated time until their arrival. As above, the source, for example, the loader 302 of the empty truck area, is illustrated on the right of the screen and the destination, for example, processor 334, is illustrated on the left. Once a truck has arrived and stopped at a processor 334 their status may be updated to indicate that they have arrived and are queuing. A number of trucks may be queuing for a processor 334 at any time. Once the processor 334 becomes available, a truck may progress to the Dumping state and they may be moved on the display to the left of the processor to allow the utilization of the processor 334 to be illustrated. A number of trucks may be dumping at any time (depending on the processor). This may be illustrated by a stacked list of trucks on the left-hand side beside the processor.)
Jericho teaches shovel but does not expressly teaches elements of:
a lower traveling body; 
an upper turning body turnably mounted on the lower traveling body; and
an attachment attached to the upper turning body and configured to perform loading of a transporter vehicle with an object.
Fukasu teaches elements of:
a lower traveling body (See at least figure 1, #4 and #41); 
an upper turning body turnably mounted on the lower traveling body (See at least paragraph 45; the loader 4 is an excavator, a wheel loader, or the like and is a machine that has a function of loading objects to be loaded onto the transporter 2. If the loader 4 is a crawler type excavator, the loader 4 includes crawler belts 41, an upper turning body 42, a working unit 44, a GPS antenna 48, a communicator 50 to which a communication antenna 50a is connected, a display device 52, and a loader-side in-vehicle device 54); and
an attachment attached to the upper turning body and configured to perform loading of a transporter vehicle with an object See at least paragraph 45 and figure 1 and 2).

    PNG
    media_image1.png
    554
    831
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    381
    583
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify displaying timeline of shovel and transportation trucks to estimate arrival and dump time of Jericho, to include as a lower traveling body; an upper turning body turnably mounted on the lower traveling body; and an attachment attached to the upper turning body and configured to perform loading of a transporter vehicle with an object taught by Fukasu in order to movably loading trucks with objects (See paragraph 45). 
	
Regarding claim 3, the combination of Jericho and Fukasu teaches: 
wherein the displayed remaining time is time remaining before loading of a next transporter vehicle is performable based on the required time (Jericho, see at least figure 3 and 4, paragraph 6, 35, 39, 41 and 44 – 45).

Regarding claim 4, the combination of Jericho and Fukasu teaches: 
wherein the time remaining before the loading of the next transporter vehicle is performable is updated with passage of time (Jericho, see at least paragraph 39 – 40).

Regarding claim 5, the combination of Jericho and Fukasu teaches: 
wherein the next transporter vehicle is one of a plurality of transporter vehicles (Jericho, see at least paragraph 45).

Regarding claim 6, the combination of Jericho and Fukasu teaches: 
wherein the required time and loading time from a start of loading to completion of the loading is recorded on the transporter vehicle basis (Jericho, see at least paragraph 41).

Regarding claim 7, the combination of Jericho and Fukasu teaches: 
wherein the display device is configured to display a predicted probability that is a numerical value representing how certain the remaining time is (Jericho, see at least paragraph 46).

Regarding claim 8, the combination of Jericho and Fukasu teaches: 
wherein the display device is configured to estimate an arrival time of the transporter vehicle and to display time elapsed from the arrival time in a value as the remaining time upon detection of a delay of the transporter vehicle (Jericho, see at least paragraph 48 – 50).
	The combination of Jericho and Fukasu does not explicitly teaches bolded element of: 
display time elapsed from the arrival time in a negative value as the remaining time upon detection of a delay of the transporter vehicle
The Examiner notes, arrival time in a negative value does not modify the operation of Jericho and Fukasu's method and system, and to have modified the method and system of Jericho and Fukasu to have included estimate an arrival time of the transporter vehicle and to display time elapsed from the arrival time in a negative value as the remaining time upon detection of a delay of the transporter vehicle would have been obvious to the skilled artisan because the inclusion of such step would have been an obvious matter of design choice in light of the method and system already discloses by Jericho and Fukasu. Such modification would not have otherwise affected the method and system of Jericho and Fukasu and would have merely represented one of numerous steps or elements that the skilled artisan would have found obvious for the purposes already disclosed by Jericho and Fukasu.  Additionally, applicant has not persuasively demonstrated the criticality of providing this step versus the steps discloses by Jericho and Fukasu.

Regarding claim 9, the combination of Jericho and Fukasu teaches: 
wherein the display device is configured to group a plurality of transporter vehicles as one set, and to distinguishably display information on a current set and information on a last or next set (Jericho, see at least figure 3 and 4).

Regarding claim 10, the combination of Jericho and Fukasu teaches: 
 wherein the display device is configured to display an interval between arrivals of a plurality of transporter vehicles using a common time axis (Jericho, see at least figure 3 and 4).

Regarding claim 11, the combination of Jericho and Fukasu teaches: wherein the display device is configured to display a type of an excavated object (See at least figure 6 and 7).

Regarding claim 16, the combination of Jericho and Fukasu teaches: wherein the hardware processor is configured to record loading completion time based on the time of the completion of the loading of the transporter vehicle and loading start time based on the time of the start of the next loading of the transporter vehicle, and to estimate the required time based on the recorded loading completion time and the recorded loading start time (Jericho, see at least abstract, paragraph 41 and 48).

Claims 12 – 15 and 17 recite same or substantially similar limitations as ones in claims 1, 3 – 11 and 16. Therefore, claims 12 – 15 and 17 are rejected under same rationales of claims 1, 3 – 11 and 16. 

Response to Arguments
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive.
The Applicant argues, “Nothing in the Office-cited portion of Jericho, however, teaches or suggests the above-noted feature of claim 1. For example, Jericho, at paragraphs [0035], [0039] and [0040], illustrates that the progress of machines such as the machine 308 traveling from the source 301 to the destination 302 for loading is illustrated on the TPM timeline 300 in FIG. 3. Specifically, Jericho, at paragraph [0039], states that "trucks traveling empty ... may have a time marker indicating the estimated time until their arrival". Furthermore, Jericho, at paragraphs [0045] and [0046], discusses FIG. 4. Regarding FIG. 4, Jericho, at paragraph [0044], states that "trucks travelling loaded ... travelling towards their assigned processor ... may have a time marker indicating the estimated time until their arrival." Thus, the Office-cited portion of Jericho merely illustrates separately indicating the estimated time until arrival at a loading destination and the estimated time until arrival at a dumping processor after loading with respect to machines such as trucks. Nothing in the Office-cited portion or any other portion of Jericho teaches or suggests estimating time required for a transporter vehicle to dump an object and return based on the time of completion of loading of the transporter vehicle with the object and the time of the start of next loading of the transporter vehicle. Furthermore, nothing in Jericho teaches or suggests displaying remaining time calculated based on such estimated required time on a transporter vehicle basis. Hence, the above-noted feature of claim 1, namely, "a hardware processor configured to estimate time required for the transporter vehicle to dump the object and return based on a time of completion of the loading of the transporter vehicle with the object by the attachment and a time of a start of next loading of the transporter vehicle; and a display device configured to display remaining time calculated based on the estimated required time on a transporter vehicle basis", is a distinction over Jericho.”
The Examiner respectfully disagrees. Considering the reference as a whole, paragraph 6, 35, 39, 41 and 44 – 45 of Jericho teaches time of a vehicle to move to destination for unload, and the time for return and being queue for next loading (Please see the citation above in the rejection). Furthermore, paragraph 6 of Jericho teaches displaying timeline of traveling time remaining for work vehicle. Therefore, the combination of Jericho and Fukasu teaches element of "a hardware processor configured to estimate time required for the transporter vehicle to dump the object and return based on a time of completion of the loading of the transporter vehicle with the object by the attachment and a time of a start of next loading of the transporter vehicle; and a display device configured to display remaining time calculated based on the estimated required time on a transporter vehicle basis.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662